      Case 1:19-cv-00137-SPW-TJC Document 48 Filed 04/21/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 RICHARD S. TWETE,                                CV 19-137-BLG-SPW-TJC

                    Plaintiff,

 v.                                                        ORDER

 VALRENA M. NELSON, a/k/a
 VALRENA NELSON, a/k/a RENA
 NELSON, a/k/a RENA M. MULLIN,
 G&A ENTERPRISES, INC., G&A
 SERVICES, LLC, GA UNLIMITED,
 LLC, A&P ENTERPRISES, LLC, I&G
 ENTERPRISES, LLC, ZACHARY
 MULLIN, CATHIE BERGLUND, and
 DOES 8 – 20,


                     Defendants.

      On April 6, 2021 the Court held a telephonic Preliminary Pretrial

Conference in this matter. (Doc. 47.) Counsel for the parties appeared and

notified the Court of pending settlement as part of Defendant Zachary Mullin’s

Chapter 7 bankruptcy proceedings in U.S. Bankruptcy Court.

      Before the Court is Plaintiff Richard S. Twete’s Notice of Settlement and

Unopposed Motion to Stay Proceedings and to Vacate Deadlines, to which a copy

of the U.S. Bankruptcy Court Order was attached. (Docs. 46, 46-1). Accordingly,
     Case 1:19-cv-00137-SPW-TJC Document 48 Filed 04/21/21 Page 2 of 2



      IT IS HEREBY ORDERED that Plaintiff’s Unopposed Motion to Stay

Proceedings and Vacate Deadlines (Doc. 46) is GRANTED. All scheduling

deadlines are vacated, and Plaintiff’s Motion to Compel (Doc. 33) is DENIED as

moot, subject to renewal.

      IT IS FURTHER ORDERED that this case is STAYED pending a decision

by the bankruptcy court on the proposed settlement. The parties shall submit

quarterly status reports to the Court beginning July 21, 2021, updating the Court on

the matter.

      DATED this 21st day of April, 2021.


                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
